Citation Nr: 1001229	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability other than depression and anxiety 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability, 
claimed as chronic obstructive pulmonary disorder (COPD).  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to September 
1989 and from May 2000 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for PTSD and 
for a lung condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have sleep apnea 
attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2005 and March 2006, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete her claim for service connection, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2005 and March 2006 VCAA notices were 
given prior to the appealed AOJ decision, dated in May 2006.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
her the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though she declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran seeks service connection for sleep apnea.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records (STRs) are devoid of 
any treatment for any sleep-related disorder-including sleep 
apnea.  Since service, the Veteran has reported difficulty 
sleeping and has been assessed as having insomnia.  

In an October 2006 VA treatment record, the Veteran reported 
that her sleeping was poor as she had difficulty falling and 
staying asleep.  She reported only sleeping 4 to 5 hours per 
night and would wake often.  No diagnosis regarding sleep 
apnea was made.  

In December 2006, the Veteran underwent a VA examination.  
She reported insomnia, multiple arousals, and bruxism.  She 
has had some problems with sleep paralysis and vivid dreams.  
She reported no awakenings due to choking, but sometimes 
awakens abruptly.  The Veteran advised that she has daytime 
fatigue, but her Epworth sleepiness scale is less than 12.  
The examiner found that the Veteran's sleep complaints were 
associated with PTSD and depression as there were no 
breathing complaints or symptoms that would be correlated 
with narcolepsy or another sleep disorder.  The examiner did 
not recommend a sleep study at that time.  In an addendum 
that same month, the Veteran was noted to have bruxism 
associated with depression and PTSD, but no sleep apnea.  

In a January 2007 VA examination report, the Veteran was not 
found to have sleep apnea.  There are no clinical records 
reflecting any diagnosis of sleep apnea.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of sleep apnea.  The Board 
appreciates the Veteran's assertions that she has difficulty 
sleeping, but these symptoms have been associated with her 
service-connected psychiatric disabilities and not due to a 
separate pathology, including sleep apnea.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of sleep apnea 
related to the Veteran's service, service connection must be 
denied. 


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran seeks service connection for PTSD and for a lung 
disability.  

With respect to her service connection claim for PTSD, the 
Veteran identified her in-service stressors as 4 to 5 mortar 
rounds hitting her base each day from March 2004 to July 2004 
in Taji, Iraq.  The Veteran identified another stressor as 
occurring in June 2004 when a mortar round exploded 15 feet 
near the vehicle in which she was traveling.  She also 
related that sometime in September 2004 or October 2004 a 
mortar round landed on her trailer's roof and she was forced 
to evacuate.  She also related that Iraqi men used to grope 
her and harass her causing her to feel uncomfortable during 
her guard duties.  Finally, the Veteran reported that when 
she was medi-vaced to Germany for her lung condition, she was 
exposed to many severely wounded service members on the 
plane.  

By way of background, the Board notes that the Veteran 
currently is service connected for depression and anxiety.  
Her military occupational specialty was automated logistical 
specialist.  She also has been awarded the Global War on 
Terrorism Service Medal.  

In an October 2003 pre-deployment record from the mental 
health clinic, the Veteran was assessed as having symptoms 
related to bereavement, but she was found to be fully 
deployable.  The other STRs, including her separation medical 
examination, are devoid of any finding or treatment for any 
mental health related condition.  The Veteran advised that 
she saw a combat stress unit counselor during service.  

In a pre-deployment health assessment dated in February 2004, 
the Veteran was noted to be deploying to Baghdad, Iraq.  It 
appears, however, that there are no personnel records 
reflecting her exact location in Iraq as the Veteran contends 
she was stationed in Taji, Iraq.  Further, it does not appear 
that the RO attempted to corroborate the Veteran's above-
noted stressors as the RO concluded that the Veteran's 
contention were too vague to be submitted to the Joint 
Services Records Research Center (JSRRC) for corroboration.

Following service in August 2005, the Veteran reported that 
she had panic attacks with associated shortness of breath, 
dizziness, and chest pain.  Mental status assessment was 
positive for depression and anxiety.  The assessment was 
depression for 8 months and a positive PTSD screen.  

In September 2005, the Veteran underwent an initial mental 
health clinic intake.  The impression was rule-out depression 
and rule-out PTSD secondary to Iraqi experiences.  The 
Veteran reported difficulty readjusting to civilian life upon 
returning from Iraq in December 2004, and advised that Iraq 
was a terrible experience for her in many ways.  She advised 
that there was no way that either she or her fellow service 
members could ever feel safe from terrorists.  She recalled 
not being able to walk around camp at night because she was a 
woman, but she denied any military sexual trauma.  The 
Veteran reported difficulty sleeping secondary to nightmares, 
anxiety, panic attacks, feeling scared and out of control.  
She described Iraq as "hell."  She was assessed as having 
depression, not otherwise specified (NOS), anxiety disorder 
NOS, insomnia, and rule-out PTSD.  

In October 2006, the Veteran was assessed as having chronic 
PTSD and mild depression with somatic complaints.  PTSD was 
also provisionally noted to be secondary to her traumatic 
experiences in Iraq.  That same month, the Veteran was 
assessed as having anxiety disorder NOS, rule-out PTSD 
especially related to childhood abuse, panic attacks with 
agoraphobia, depressive disorder NOS, and nicotine dependence 
in remission.  In November 2006, the Veteran underwent an OIF 
examination, and the impression included depression, anxiety, 
and PTSD.  

Relevant treatment records also include Vet Center records 
regarding the Veteran's PTSD and the causes of the onset as 
noted above.  In these records, dated from September 2005 to 
March 2007, the Veteran first reported experiencing a panic 
attack in Iraq in July 2004.  She advised that they were 
mortared nearly daily and that she never felt safe during her 
tour in Iraq.

In July 2008, the Veteran underwent a VA examination for 
mental health disorders.  Following evaluation, she was 
diagnosed as having PTSD with associated depression, chronic, 
and chronic anxiety.  The examiner did not opine as to 
whether the Veteran's PTSD was related to her alleged 
traumatic experiences.  

The Veteran has a current diagnosis of PTSD which she relates 
to her service in Iraq.  It appears that the RO has not 
attempted to corroborate her claimed in-service stressors.  
The Board finds that the Veteran has provided dates and 
alleged stressors with enough specificity to warrant a 
request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempt to corroborate her claimed 
in-service stressors.  If any of the Veteran's claimed in-
service stressors are corroborated, then the Veteran should 
be provided a VA examination to determine whether she has 
PTSD related to these verified stressors.  

With respect to the Veteran's service connection claim for a 
lung disability, a medical examination report dated in 
January 2000 indicated that the Veteran had wheezes and rales 
in her lung fields, but no specific disability was noted.  In 
a record dated in May 2000, the Veteran was found to no 
longer have rales in her chest, and her lung fields were 
clear.  She was found fit for enlistment.  The Veteran's STRs 
reflect treatment for complaints of shortness of breath, non-
productive cough, rhinorrhea, subjective fevers, headache, 
myalgia, fatigue, and anorexia.  She has had various in-
service diagnoses including, COPD, emphysema, pneumonia, 
bronchitis, atypical pneumonia, and bronchectasis.  In a 
December 2004 hospital discharge summary, the Veteran was 
diagnosed as having a viral upper respiratory infection with 
COPD exacerbation, tobacco abuse disorder, and rule-out 
alpha-1-antitrypsin deficiency or other genetic pulmonary 
process.  Chest x-rays in 2004 revealed diffuse interstitial 
infiltrates, and later x-rays revealed findings that were 
concerning for bronchectasis with emphysematous changes in 
the bilateral lower lobes.  Physical examination during her 
December 2004 hospitalization revealed diffuse rhonchi. The 
Veteran's family history of pulmonary processes was noted to 
be strong, and the Veteran was evacuated to Germany for 
further evaluation.  

Upon medivac out of Iraq in December 2004, the Veteran 
reported that she had "pneumonia vs. bronchitis."  Physical 
examination was significant for bilateral wheezing, but the 
chest x-ray was unremarkable.  

In January 2005, the Veteran underwent an x-ray of the chest 
and abdomen.  There was no evidence of hilar or Mediastinal 
adenopathy, nor was their evidence of pleural effusions or 
pericardial effusions.  The impression was a normal CT scan 
of the chest and abdomen.  In another x-ray that same month, 
the Veteran's bronchial markings were found to be increased, 
and there was no specific infiltrate found, but some 
retrocardiac streaking noted.  

In February 2005, the Veteran was treated for sinusitis and 
rhinitis.  That same month, she was also assessed as having 
exertional fatigue, dyspnea on exertion, and atypical chest 
pain.  In a March 2005 treatment record, the Veteran was 
treated for a history bilateral interstitial pneumonitis or 
bronchectasis with residual exercise intolerance.  She 
reported dizzy spells, shortness of breath, and inability to 
take deep breaths.  She was noted to currently have atypical 
chest pain.  

Discharge medical examination in April 2005 revealed a 
notation the Veteran's lungs and chest were "normal," and 
there was no notation regarding her in-service treatment for 
complaints related to her lungs.  That same month, the 
Veteran was noted to have exertional vertigo that was not 
from a cardiac source.  There was also an assessment of 
unexplained dyspnea on exertion.  

In an August 2005 nursing assessment, the Veteran was noted 
to have a history of COPD, diagnosed in 2004.  The Veteran 
also reported that she had panic attacks with associated 
shortness of breath, dizziness, and chest pain.  She recalled 
being told that she had COPD exacerbation.  The Veteran 
reported no cough, dyspnea, hemoptysis, hoarseness, wheezing, 
change in voice, or chest pain.  Physical examination 
revealed that the lungs were clear to auscultation, and was 
without rales, rhonchi, or wheezing.  There was no use of 
accessory muscle of respiration found.  The assessment was 
"? COPD per pt."  Recent VA treatment records reflect a 
history of COPD as reported by the Veteran.  

In November 2006, the Veteran underwent an OIF examination.  
She reported symptoms of non-exertional dyspnea with dry 
cough since December 2004.  She denied hemoptysis.  The 
Veteran advised that she experiences fleeting-type chest pain 
under the left breast with walking and occasional palpations.  
Physical examination revealed lungs that were clear to 
auscultation bilaterally.  Cardiovascular examination 
revealed regular rate and rhythm.  The impression was 
atypical chest pain.  

In December 2006, the Veteran underwent a VA respiratory 
examination.  The Veteran reported shortness of breath and a 
history of COPD.  The examiner indicated that a COPD 
diagnosis was not substantiated as her EKG revealed an 
ejection fraction of 69 percent.  She advised that she had 
dyspnea on exertion, but no productive cough, sputum, 
hemoptysis, or anorexia.  Physical examination revealed 
respirations at 20 breaths per minute, and lungs were clear.  
The examiner requested a pulmonary function test (PFT), but 
indicated that it was highly unlikely that she had any 
significant lung disease.  He noted that in regards to her 
dyspnea, she has been able to complete her physical training 
and other tasks, and her breathing difficulty could be more 
supratentorial or psychological social in nature.  The 
examiner found that it was clear that the Veteran's 
complaints were highly unlikely COPD, to be confirmed by the 
PFTs.  The Veteran's main complaint was periodic feeling that 
her chest was being squeezed.  The examiner noted that 
similar complaints of chest pain are associated with anxiety.  

The following month, in a VA examination report, the Veteran 
was found to have bronchectasis with reactive airway disease 
in remission.  This finding was made following review of the 
Veteran's treatment records and her current reports of 
residual dyspnea on exertion and "cramping" of her lungs.  
Also in January 2007, the Veteran's PFT report revealed a 
normal study; however, there was no addendum to the December 
2006 VA examination finding it unlikely that the Veteran had 
significant lung disease.  

Given the evidence outlined above, the Board finds that a 
remand is necessary to schedule the Veteran for appropriate 
VA examination to determine whether she has any current lung 
disorder that could be attributed to active service.  
Treatment records reflect the Veteran's consistent complaints 
of dyspnea on exertion and findings of atypical chest pain.  
Additionally, there is no question that the Veteran was 
treated for a lung condition in service requiring medivac out 
of Iraq.  Although there was no lung pathology noted upon 
service separation, the Board finds that the Veteran's 
complaints of shortness of breath and chest pains have 
continued since service.  Moreover, the December 2006 VA 
examiner indicated that he would review the PFTs and render a 
final assessment.  There is a record dated in January 2007, 
authored by another physician, which found bronchectasis with 
reactive airway disease in remission.  The Veteran also was 
noted to have residual dyspnea on exertion and "cramping" 
of the lungs.  No assessment was made with regard to these 
residuals.  Thus, the Board finds that the December 2006 VA 
examination is inadequate because it did not address the PFTs 
and any residual lung disability which may be present and 
whether it is related to the Veteran's active service.  See 
38 C.F.R. § 4.2 (2009).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should use all available 
resources and attempt to corroborate the 
Veteran's allegation that her unit 
received mortar fire in Taji, Iraq, 
between March and July 2004 and/or between 
September and October 2004.  Copies of the 
Veteran's relevant service personnel 
records should be forwarded to the Joint 
Services Records Research Center (JSRRC).  
A copy of the request(s) sent to the 
JSRRC, and any reply, should be included 
in the claims file.  

2.  If, and only if, one of the Veteran's 
alleged in-service stressors is 
corroborated by the JSRRC, then schedule 
the Veteran for appropriate VA examination 
to determine the nature and etiology of 
any acquired psychiatric disorder other 
than depression and anxiety, to include 
PTSD.  The claims file must be made 
available for review.  The examiner(s) 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that an acquired psychiatric 
disorder(s) other than depression and 
anxiety, to include PTSD, began during the 
Veteran's active service.  The examiner 
should provide a rationale for any 
opinion(s).  If the requested opinion(s) 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why.

3.  Schedule the Veteran for appropriate 
VA examination to determine the nature and 
etiology of her claimed lung disability.  
The claims file must be made available for 
review.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that any currently 
diagnosed lung disability or residuals 
began during the Veteran's active service.  
The examiner specifically should discuss 
the Veteran's in-service treatment for 
lung-related problems, most recently 
diagnosed as bronchectasis with reactive 
airway disease in remission, and her 
current complaints of dyspnea and chest 
pain.  The examiner should provide a 
rationale for any opinion(s).  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why.

4.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


